Exhibit 10.2Subscription Agreement dated March 30, 2009 SUBSCRIPTION AGREEMENT THIS SUBSCRIPTION AGREEMENT (this "Agreement"), is dated as of March 30, 2009, by and among Attitude Drinks Inc., a Delaware corporation (the "Company"), and the subscribers identified on the signature page hereto (each a "Subscriber" and collectively "Subscribers"). WHEREAS, the Company and the Subscribers are executing and delivering this Agreement in reliance upon an exemption from securities registration afforded by the provisions of Section 4(2), Section 4(6) and/or Regulation D ("Regulation D") as promulgated by the United States Securities and Exchange Commission (the "SEC" and/or "Commission") under the Securities Act of 1933, as amended (the "1933 Act"). WHEREAS, the parties desire that, upon the terms and subject to the conditions contained herein, the Company shall issue and sell to the Subscriber, as provided herein, and the Subscribers in the aggregate, shall purchase for $180,000 (the "Purchase Price") promissory notes of the Company ("Note" or "Notes") at an original issue discount of 10% for the principal amount of up to $200,000 (the principal amount of each Subscriber's Note will be determined by dividing such Subscriber's Purchase Price by .90) ("Note Principal"), in the form annexed hereto as Exhibit A; and share purchase warrants (the "Warrants"), in the form annexed hereto as Exhibit B, to purchase shares of Common Stock (the "Warrant Shares"). The Notes and Shares of the Company's Common Stock, $.001 par value (the "Common Stock") issuable upon conversion of the Notes ("Shares"), the Warrants and the Warrant Shares issuable upon exercise of the Warrants are collectively referred to herein as the "Securities"; and WHEREAS, the aggregate proceeds of the sale of the Notes contemplated hereby shall be held in escrow pursuant to the terms of a Funds Escrow Agreement to be executed by the parties, substantially in the form annexed hereto as Exhibit C (the "Escrow Agreement"). NOW, THEREFORE, in consideration of the mutual covenants and other agreements contained in this Agreement the Company and the Subscriber hereby agree as follows: 1.Closing.
